Citation Nr: 1021924	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-37 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service 
connection for a back disability, and if so whether service 
connection should be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H.  Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1964, April 1986 to September 1986, May 1991 to 
September 1991, and September 1996 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

In his substantive appeal, received in November 2008, the 
Veteran requested a hearing before a Member of the Board at 
the RO.  The Veteran did not appear for a Board hearing 
scheduled in April 2010, but he has shown good cause for his 
absence and the Board has granted his motion to reschedule 
the hearing.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

The RO should schedule the Veteran for a 
hearing before the Board at the RO in 
accordance with the docket number of the 
Veteran's appeal.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


